Exhibit 99.1 SkyPeople Fruit Juice Announces NYSE Amex Listing, Common Stock Offering and Reverse Stock Split XI’AN, China – October 29, 2009 – SkyPeople Fruit Juice, Inc. (NYSE Amex: SPU) (“SkyPeople” or “the Company”), a leading processor and manufacturer of concentrated apple, kiwifruit, pear and other fruit juices and fruit products in the People's Republic of China, today announced the listing of its common stock on the NYSE Amex Equities and the pricing of a public offering by two selling stockholders of the Company’s common stock. In connection with the offering, the selling stockholders exercised warrants to purchase an aggregate of 2.7 million shares of the Company’s common stock. The Company will receive approximately $6.9 million in gross proceeds from the exercise of these warrants.
